Exhibit 6

USWGO
QANON // DRAIN THE SWAMP

 

MARTINSVILLE CIRCUIT COURT — CRIMINAL CASE NO. CR19000009-00

Exhibit in attachment to “SECOND NOTICE OF FRAUD UPON THE COURT”

Case 1:13-cr-00435-TDS Document 267-7 Filed 11/10/20 Pageiofs
January 19, 2019 (Typed letter March 13, 2019)
Dear Chief of Police of Martinsville Police Dept: G. Edward Cassady
CC: Commonwealth Attorney, Case no C18-3138,

55 West Church Street Municipal Building Martinsville, VA 24112

Martinsville Circuit Court case Discovery Request

Under Virginia Code in regards to discovery requirements for
misdemeanor and felony trials in the Commonwealth of Virginia, Brady
v Maryland, Giglio v U.S., Brian Hill hereby requests a copy of Police-
Camera footage presumably recorded by Sgt. R.D. Jones of Martinsville
Police Department between the times of 3:00AM and 4:00AM,
September 20, 2018, where I gave statements about the man wearing the
hoodie, who had threatened to kill my mother Roberta Hill on the late
night of September 20, 2018. Please turn over that Police body camera
footage recording evidence copy to my Attorney Scott Albrecht of the
Martinsville Public Defender Office, As Soon As Possible. Thank you
for your service.

My Respects,
Brian D. Hill (Signed)
Dated January 19, 2019

P.S. Brian Hill has Autism Spectrum Disorder in DMV handicap
placard records

Brian David Hill #29947-057 Federal Correctional Institution |
Old NC Hwy 75; P.O. Box 1000 Butner, NC 27509
JusticeForUSWGO,wordpress.com USWGO

(Letter 1)

Case 1:13-cr-00435-TDS Document 267-7 Filed 11/10/20 Page 2 of 8
Copy of note mailed with letter dated January 19, 2019

Chief of Police and Commonwealth Attorney in Martinsville,
VA,

Please acknowledge receipt of letters. Please write response.

Thank you
Brian D. Hill
God bless you!

Note: In a week of no response, I will assume that it was lost
and mail another copy. Thanks.

Note from Brian’s grandparents. Brian wrote this on
January 19, 2019 and January, 20, 2019. He received no
response, He sent it again and received no response a week
later. After waiting almost two months, his grandparents
will have to go to the post office and send this out return
receipt requested. You also should know that Brian has
been on disability since the age of 19 months; has brittle
diabetes requiring insulin shots, has seizures, autism, anxiety
and OCD. His actions that night were not normal. He was a
victim who was arrested and sent to jail by the police who
are supposed to protect its citizens and disabled. Brian’s
mom and grandparents were at the trial and noticed the
prosecuting attorney making derogatory comments and
making fun of this disabled citizen of Martinsville in front of
his family and many other people in the court room.

Case 1:13-cr-00435-TDS Document 267-7 Filed 11/10/20 Page 3of8
KEr +t STELLA KoRIWNASH
F/G CHALMERS ST, APTA

 

PIARTIVSVILCE, VA 2HHL

G a CHSsADY & HIE OK POLrle
3

MART mSVILLE Palle DEPALT MENT

SS west CHURCH ST.

pahOTiPs Vit lev ALBGzA

Case 1:13-cr-00435-TDS Document 267-7 Filed 11/10/20 Page 4 of 8
 

 

 

 

ey Case no C1§-31 58 7
Hee Marrag————
Nery arlnsville Cin a Court cose

‘ 4 ‘ '
nge rain oe. tt CGALO 0 At Ove i
Le a ' 1

? NISCAMe ale and Cif, ria f he ONimeonwealifi 2
Lf y i ‘1 ' . ‘ ’
re que A. COPV 2 Oiice DOGGY —" Camera

ur | fle £ Mactnsuil lake Dept,

 

 

 

 

 

    
  

  

ere fan ae ! . TY}
—NOMeNIs ADP ine wan wearing | di é ad .
edkned ta Kill oy maber K Hill on # !
2AKNed 10 I Mel NODE ria he _igle nigh
[~ ? {) js
sf penta Lf UL 2ASE. LUT Qver Wal Face
4 td
OV Cafiiera l00iahe Vveceraing eCvidence Cap bo my

0
if ADS '
Attorney 2COL | ID PCH CO #2 Mirhocville Oke Velense

Vs De han it lid 0 é G

a Li — i
Dated Jacuary O17
mae a Bran David Hill AZPH4A 057
e_DH____felrl

| Cavrectional Institdin +
phcate. recat. Od NC thay PO Box 1000

AC. 27500

ceca stuns ae tee ne eee nesta tpn ses tanye er enned her
_ . —thteakerlbh aif ‘ia
__. +7 ee USNGO

 

 

 

 

 

 

 

 

  

 

Case 1:13-cr-00435-TDS Document 267-7 Filed 11/10/20 Page5of8
U.S. Postal Service”
Lima MAIL® RECEIPT

 

 

  
 
   

 

 

 

 

ll tic Ma

=a c

ei bet

in

Cj (CeiiedMairee $3.50 a wet

Mm ic $2. WS

o (ier aves See | ; SUS
Faun Pecept haricopy) 3 $0.00—

ei | (Ci Return Fisesipt tatectrorec) = 6) Postmark Fa

TS) | Ciceriied bai Raswicted Detvery 9 _ _ 30,00 | Mp pow ;

= la [Adult Sagnature Required $ _ 0.0 } /

(Acwe Gigrames Remon Debery § = \ : Sty js
© (Ponape $1.30 > ( “
on . F
4 ‘Total Posiage and pp: 6H ~ / ;

is
cs] See =a
A Css py CHIEK CB POLICE
ot iGo Cia ti :
~ 5c wv CT Cdvacd 7

 
    

a hae ee Mea aes)

 

MARTINSVILLE
1123 SPRUCE ST
ini ama
24112-9998
5156520362
03/14/2019 _{8000275- 8777 11: 38 AM
Product =” sale Final
Description Qty Price
First-Class 1 $1.30
Mail
Large Envelope
(Domestic)

(MARTINSVILLE, VA 24112)
(Weight:0 Lb 2.60 Oz)
(Estimated Delivery Date?
(Saturday 03/16/2019)

tified 1 $3.50
(@@USPS Certified Mail #)
Tv

(70181830000193091 586)
urn 1 $2.80
Receipt
(@BUSPS Return Receipt #>
(9990940239158060-485685)
Total $7.60
Cash $7.60

Text your tracking twmber to 28777
(2USPS) to get the latest status.
Standard Message and Data rates may
apply. You may also visit www.usps.com
USPS Tracking or call 1-800-222-1811.

Preview your Mail

Track your Packages

Sign up for FREE @
www. ivformedde! i very .com

41] sales final on stamps and postage.
Refunds for guaranteed services only.
Thank you for your business.

HELP US SERVE YOU BETTER

TELL US ABOUT YOUR RECENT
POSTAL EXPERTENCE

 

YOUR OPINION COUNTS

Bill #: 840-52500004-3-3869612-2

Case 1:13-cr-00435-TDS Document 267-7 Filed 11/10/20 Page 6of8
MARTINSVILLE
1123 SPRUCE ST
MART INSVILLE
VA
24112-9998
5156520362

OS/14/2019 (800)275-8777 = 11:38 AM

Product Sale Final
Description Oty Price
First-Class 1 $1.30
Mail
Large Envelope

(Domestic)

(MARTINSVILLE, VA 24112)
(Wetght:0 Lb 2.60 Oz)
(Estimated Delivery Date)
(Saturday 03/16/2019)

Certified 1 $3.50
| (@BUSPS Certified Mail #)

(70181830000193091586)
eturn 1 $2.80
Receipt

(@@USPS Return Receipt #)
(9990940239158060485085)

Total $7.60
Cash $7.60

Text your tracking number to 28777
(2USPS) to get the latest status.
Standard Message and Data rates may
apply. You may also visit www.usps.com
USPS Tracking or call 1-800-222-1811.

Preview your Mai]
Track your Packages
Sign up for FREE @

waw. informeddel i very .com

All sales final on stamps and pos tage.
Refunds for guaranteed services only.
Thank you for your business,

HELP US SERVE YOU BETTER

TELL US ABOUT YOUR RECENT
POSTAL EXPERTENCE

     
 

is code with
ile device:

YOUR OPINION COUNTS

—«

O Agent |

DO Addressee

7

AY
it

 

~

Pak

 

 

 

i] B. Received by (Printed Name)

 

 

& Complete items 1, 2, and 3.

 

 

eee alle
soooooc 3

Xu o |
PilsssS Be fF
als rs Be qe
pil S35 8: bali
vedic 2: See Wk
Hi Beene
Hee
FESS CE ae é 5
s es le el &

Case 1:13-cr-00435-TDS Document 267-7

 

 

 

Filed 11/10/20 Page 7 of 8
MARTINSVILLE
1123 SPRUCE ST
MART INSVILLE
VA
24112-9998
5156520362
04/14/2019 (800)275-87/7 11:38 AM

   

Product Sale Final
Deseription Qty Price

First-Class 1 $1.30
Mai]
Large Envelope
(Domestic)
(MARTINSVILLE, VA 24112)
(Weight:0 Lb 2.60 Oz)
(Estimated Delivery Date)
(Saturday 03/16/2019)

Carti fied 1 $3.50
j | (@OUSPS Certified Mail #)

WIVILSY NIA
SP 95¢h C909 SThE 20hb OLS

oX07q SIU} Ul e+diZ Pus ‘sscuppe ‘eUNeU INOA juLd eSeO|q IEPUES »

s su THING

 

¢
Z

(70181830000193091586)

eturn 1 $2.80
Receipt

(@@QUSPS Return Receipt #)
(95909402391580604185085)

THAT KAT >IT 1S ChE if

eed Utgefetoofa teeta bed etd fatale le tel

vy 2db
WSN ITO

Total $7.60
Cash $7.60

Text your tracking tumber to 28777

(2USPS) to get the latest status.

Standard Message and Data rates may

apply. You may also visit www.usps.com a
USPS Tracking or call 1-800-222-1811. .

 

 

i
3
g

tf
-

 

 

Preview your Mai]
Track your Packages
Sign up for FREE @

wew. intormeddel i very .com

All sales final on stamps and postage.
Refunds for guaranteed services only.
Thark you for your business.

HELP US SERVE YOU BETTER

TELL US ABOUT YOUR RECENT
POSTAL EXPERTENCE

     
 

is code with
ile device:

YOUR OPINION COUNTS

Case 1:13-cr-00435-TDS Document 267-7 Filed 11/10/20 Page 8 of 8
